DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/07/2022, with respect to the rejection(s) of claim(s) 1 under Gorman in view of Schoendorfer in view of Schneider have been fully considered and are persuasive.  Specifically, the examiner agrees that the previously cited prior art does not disclose a width between the first side and the second side of the slit.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klimek et al (US 2017/0231566) which shows an adhesive patch having slits 610 defining a width between adjacent sides of the slit so that the patch can conform to the user’s body (fig. 6; page 5, para. 0064).  Klimek replaces Schoendorfer and therefore the arguments toward Schoendorfer are moot. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al (US 2004/0116866) in view of Klimek et al (US 2017/0231566) in further view of Schneider et al (US 2015/0080799).
Regarding claim 1, Gorman discloses a wearable drug delivery device comprising an injector 10 including a housing 12, a reservoir, a needle or a cannula, and a drive mechanism (page 6, para. 0100), the drive mechanism being disposed within the housing (fig. 2: the 
Claim 1 further calls for the non-woven material and the layer of adhesive to include a slit for facilitating deformation to conform to the contours of a patient’s skin, the slit extending from an outer perimeter of the perimeter portion of the adhesive applicator in a direction radial to the perimeter of the injection, and the slit including a first side and a second side with a width between the first side and the second side defining an unoccupied space within the adhesive applicator.  Gorman further teaches that the adhesive attachment may discontinuous segments 280 extending radially from the perimeter of the adhesive (page 9, para. 0130; fig. 28), but does not disclose that the discontinuity extends through the non-woven material, nor that the slit includes a first side and a second side with a width therebetween.  Klimek teaches a membrane having a first surface that carries a medical device (note the medical device is a sensor module rather than a pump, however the adhesive patch for either use has identical function and requires similar characteristics), and a second surface having adhesive for attachment to the user’s skin (page 1, para. 0008), and further wherein the membrane has slits 610 extending from an outer perimeter in a radial direction, and wherein the slits include a first side and a second side with a width between the first side and the second side forming an unoccupied space within the adhesive membrane thereby allowing the adhesive membrane to conform to the tissue surface (fig. 6; page 5, para. 0064).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive applicator of Gorman to include slits as taught by Klimek, the slits having a first side and a second side with an unoccupied space therebetween so that the adhesive applicator can conform to the contours of the user’s skin and lay flat on the surface of the skin.
Claim 1 further calls for the sidewall to include gripping features.  Schneider teaches a delivery device for placement on a patient’s skin, and further including a gripping feature 25 to allow the user to securely grip the device (page 2, bottom of para. 0020; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the device of Gorman to include gripping features as taught 
Regarding claim 3, Gorman discloses a pull tab 273 extending from the perimeter portion of the adhesive applicator (page 9, para. 0130; fig. 28).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Klimek in view of Schneider as applied to claim 3 above, and further in view of Cabiri et al (WO 2015/048803).
Claim 4 calls for the pull tab to include an adhesive with less tack than the remainder of the adhesive applicator.  Gorman discloses that the tab is free of adhesive such that it can aid in removal of the adhesive attachment from the patient’s skin when the patient is finished with the device (page 9, para. 0130), but fails to disclose that the tab has an adhesive with less tack.  Cabiri teaches that an adhesive patch used to attach a medical device to a patient’s skin may have a tab and/or an area of reduced tackiness to allow the user to easily remove the device from the skin (col. 14, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Gorman to have reduced tackiness compared to the rest of the adhesive to allow the user to easily grasp and .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Klimek in view of Schneider as applied to claim 3 above, and further in view of Dunshee (US 6,894,204).
Claim 5 differs from the teachings above in calling for the pull tab to include a color or shading that is distinct from a color or shading of the remainder of the adhesive applicator.  Dunshee teaches an adhesive patch for attachment to the skin (abstract) wherein the patch includes a tab forming a removal portion which is temporarily adhered to the skin before removal and is colored so that the user can readily identify where the tab is so that the tab can be used for easy removal of the device from the skin (col. 19, lines 47-50, 53-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Gorman to be colored as taught by Dunshee so that the user can readily identify the tab so that he or she can use the tab for safe and easy removal of the device from the skin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783